Citation Nr: 1110586	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vertigo.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1962 to November 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Philadelphia, Pennsylvania RO.  In February 2009, a hearing was held before a hearing officer at the RO; in January 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.

The matter of service connection for a disability manifested by vertigo is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of a rating in excess of 10 percent for bilateral hearing loss; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the claim of a rating in excess of 10 percent for bilateral hearing loss; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In August 2006, the Veteran filed a substantive appeal that perfected his appeal in the matter of the rating for bilateral hearing loss.  In a September 2010 appeal status election statement, the Veteran marked the line that read "This action satisfies my appeal on the following issues", after which he wrote "1) hearing loss, 2) tinnitus."  In testimony before the undersigned in January 2011 (as noted in the transcript associated with the claims file), the Veteran confirmed his withdrawal of appeal in this matter, indicating that he was limiting his appeal to the matter of entitlement to benefits for a disability manifested by vertigo.  

As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration with respect to the matter of the rating for bilateral hearing loss.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal in the matter of the rating for bilateral hearing loss is dismissed.

REMAND

The Board is of the opinion that further notice and development of the record are required to comply with VA's duties to notify the Veteran and to assist him in the development of the facts pertinent to his claim of service connection for a disability manifested by vertigo.  See 38 C.F.R. § 3.159 (2010).  The Veteran has alternately claimed that such disability is secondary to his service-connected hearing loss and tinnitus and that it is secondary to medications he takes for his service-connected coronary artery disease and PTSD.  Under the revised section 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In April 2005 and April 2009, the Veteran was afforded VA examinations for vertigo.  On April 2005 VA audio examination, the Veteran reported having vertigo often, on and off, for approximately 10 years, and it had progressively worsened.  It was noted to be a benign positional type of vertigo.  The diagnostic impression was, "It is less likely than not that the vertigo is related to the service" ; there is no further explanation.  Notably, the probative value of a medical opinion rests, in part, on the explanation of rationale for the opinion.

On April 2009 VA audiological evaluation, the Veteran reported often having dizziness problems.   On April 2009 VA ear disease examination, he stated that his dizziness began while he was in boot camp.  He described about six episodes of vertigo type symptoms and nausea overall, with more frequent occasions of mild vertigo without nausea occurring approximately twice per month.  He reported bilateral hearing loss, worse in the right ear than the left, and tinnitus.  He reported that his tinnitus has worsened since the onset of vertigo.  Following a normal physical examination, the diagnosis included benign positional vertigo "[of] which he has had a longstanding history".  The examiner stated, "The patient is presenting stating that his vertigo is a direct cause of his military service.  These symptoms developed years after his discharge and benign positional vertigo is not a condition that would have been provocated by his military service."

The May 2005 rating decision on appeal denied service connection for vertigo on a direct basis only, with no consideration of secondary service connection.   A December 2010 rating decision granted service connection for coronary artery disease, rated:  0 percent from February 9, 2005, 10 percent from October 26, 2006, and 30 percent from August 21, 2007.  He also has service connected bilateral hearing loss and tinnitus, rated 10 percent each (and bilateral hallux valgus, which is not pertinent in this matter).

Because the April 2005 and April 2009 examiners did not adequately address whether the Veteran's service-connected disabilities, and/or the medications prescribed for such disabilities, caused or aggravated his vertigo, an additional VA nexus examination is necessary in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for vertigo.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his vertigo, and in particular whether or not it is related to (was caused or aggravated by) his [service-connected] hearing loss and tinnitus, and/or by medications taken for his [service-connected] coronary artery disease and PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a)  Is the vertigo a separate and distinct disability entity (vs. being a symptom of another diagnosed entity, coronary artery disease, PTSD, e.g.).  

b) If the vertigo is of itself a distinct disability entity, what is its most likely etiology?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities (hearing loss, tinnitus, coronary artery disease, and/or PTSD)? 
c) If the response to (b) is to the effect that service-connected disabilities did not cause, but aggravated, the Veteran's vertigo, the examiner should identify the degree of vertigo disability (pathology/impairment) that existed prior to the aggravation and the degree of such disability present after the aggravation occurred.  

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.  

3.  The RO should then re-adjudicate the claim of service connection for a disability manifested by vertigo.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


